Citation Nr: 0103245	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

Neither the RO nor his representative have been able to 
locate the veteran.  In October 2000, the U.S. Postmaster for 
Ojai, California, indicated that the veteran had moved and 
left no forwarding address.  Additional efforts by the RO to 
locate the veteran have been unsuccessful.  In November 2000, 
the veteran's representative indicated that they were unable 
to locate him.  The veteran may be homeless.  

The Board believes there may be one last possible method of 
locating the veteran.  In a February to July 1996 VA 
hospitalization, it was indicated that the veteran was 
receiving benefits from the Social Security Administration 
(SSA).  Therefore, the SSA may know the location of the 
veteran.  SSA records have not been associated with the 
veteran's claims folder.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records 
and the current address or location of 
the veteran.  The SSA should be notified 
that the VA is attempting to locate the 
veteran.  The SSA should be asked to 
indicate whether they know the current 
address or location of the veteran.  If 
SSA records are obtained, these records 
should be associated with the veteran's 
claims folder.  If not, the steps taken 
to obtain these records and the response 
of the SSA should be made part of the 
record in the claims folder.

2.  If, and only if, the RO is able to 
locate the veteran, the RO should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured.

3. If, and only if, the veteran is 
located, the RO should perform any 
additional development required by the 
Veterans Claims Assistance Act of 2000 
and the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  If 
the veteran is not located, the RO should 
note all efforts used in the attempts to 
locate the veteran.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 01-
02 (January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
(if located) and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





